Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 9-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hogasten et al. (US 2010/0220193).

Regarding claim 1, Hogasten discloses:
receiving, from an imaging device, a plurality of images each comprising a plurality of lines of pixels;
[Fig. 2C and paragraph 69 (“…applies…to the uncorrected input video data from video source 200”).  Note that a video comprises a plurality of images each comprising a plurality of lines of pixels]

for each image of the plurality of images, for each line of pixels of the plurality of lines of pixels,
based at least on one or more pixel values of one or more pixels in the line of pixels, determining a line bias correction for the line;
[Fig. 2C and paragraphs 69 (“…column offset correction terms 213 are calculated based on the mean difference 210 between pixel values in a specific column and one or more pixels belonging to neighboring columns 214…row offset correction terms 203 are calculated based on the mean difference 206 between pixel values in a specific row and one or more pixels belonging to neighboring rows 215”).  Note that the offset correction terms are considered line bias corrections]
applying the line bias correction to each pixel in the line, the line bias correction comprising an offset applied to each pixel value in the line of pixels
[Fig. 2C and paragraphs 69 (“…applies column offset correction term 201 and row offset correction term 202 to the uncorrected input video data from video source 200 to produce, e.g., a corrected or cleaned output video signal 219”)]

Regarding claim 10, Hogasten discloses all its processing steps and additionally a logic system and a storage subsystem [Fig. 1 and paragraphs 24 and 26-28]

>>><<<

Regarding claims 2, 3 ( and similarly claims 11, 12), Hogasten further discloses:
(Claims 2 and 11) wherein determining the line bias correction for the line comprises using a cost function
(Claims 3 and 12) wherein the cost function includes a sum of one or more gradients, each gradient being computed between a respective pixel in the line of pixels and a corresponding pixel in an adjacent line of pixels
[Fig. 2C and paragraphs 69 (“…column offset correction terms 213 are calculated based on the mean difference 210 between pixel values in a specific column and one or more pixels belonging to neighboring columns 214…row offset correction terms 203 are calculated based on the mean difference 206 between pixel values in a specific row and one or more pixels belonging to neighboring rows 21”), 80 (“…the current mean column value Ci,j for column i at row j may be estimated using the following recursive filter algorithm”), 81 (“…the estimate for the running mean of a specific column i at row j will be a weighted sum of the estimated running mean for column i-1 at row j and the current pixel value at row j and column i. The estimated difference between values of row j and the values of neighboring rows can now be approximated by taking the difference of each value Ci,j and the running recursive mean of the neighbors above row i (Ĉi-1,j)”)]

Regarding claim 9, Hogasten further discloses:
wherein each line of pixels of the plurality of lines of pixels is a horizontal line of pixels, and wherein the plurality of images each comprises a plurality of vertical lines of pixels, the method further comprising, for each vertical line of pixels, determining a line bias correction for the vertical line, and applying the line bias correction to each pixel in the vertical line
[Fig. 2C and paragraphs 69 (“…the method 240 applies column offset correction term 201 and row offset correction term 202 to the uncorrected input video data from video source 200 to produce, e.g., a corrected or cleaned output video signal 219. In column noise filter portion 201a, column offset correction terms 213 are calculated based on the mean difference 210 between pixel values in a specific column and one or more pixels belonging to neighboring columns 214…row offset correction terms 203 are calculated based on the mean difference 206 between pixel values in a specific row and one or more pixels belonging to neighboring rows 21”)]

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 8, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hogasten et al. (US 2010/0220193) as applied to claims 1-3 and 9-12 above, and further in view of Högasten et al. (US 2014/0037225, hereinafter, Hogsten’225).

Regarding claim 4 (and similarly claim 13), Hogasten discloses all limitations of its parent claim 3 but not expressly the following, which is taught by Hogasten’225:
wherein each gradient of the one or more gradients includes an absolute value of a difference between a readout value of a pixel in the line of pixels, and a readout value of a pixel in the adjacent line of pixels
[Fig. 7 and paragraphs 125 (“…For each pixel 710, several gradients may be determined based on the absolute difference between the values of various adjacent pixels. For example…between: pixels 712 and 714…pixels 716 and 718…pixels 720 and 722…and pixels 724 and 726”), 126 (“ These absolute differences may be summed to provide a summed gradient for pixel 710”)]

	Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Hogasten with the teaching of Hogasten’277 as set forth above.  The reasons for doing so at least would have been that a difference can be either an absolute difference or not and one of ordinary sill in the art would have been motivated to try both to achieve the predictable result of obtaining the magnitude of a gradient.

Regarding claim 8 (and similarly claim 17), the combined invention further discloses:
wherein the offset includes an additive offset, the method further comprising determining a line gain correction for the line, and applying the line gain correction to each pixel in the line, the line gain correction comprising a multiplicative offset applied to each pixel value in the line of pixels.
[Hogasten’225: Fig. 8 and paragraphs 92 (“…the captured image frames may be…processed by…factory gain terms 812, factory offset terms 816”)]

>>><<<
Claims 5-7, 14-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hogasten et al. (US 2010/0220193) as applied to claims 1-3 and 9-12 above.

Regarding claims 5 (and similarly claim 14), Hogasten discloses all limitations of its parent claim 2 above, including:
computing the cost function for two or more potential line bias corrections for the line
[Fig. 2C and paragraphs 69 (“…column offset correction terms 213 are calculated based on the mean difference 210 between pixel values in a specific column and one or more pixels belonging to neighboring columns 214…row offset correction terms 203 are calculated based on the mean difference 206 between pixel values in a specific row and one or more pixels belonging to neighboring rows 21”).  Note that each choice of the “one or more pixels” results in a different cost function value]

	While Hogasten does not expressly disclose “selecting the potential line bias correction that produces a lower cost function value,” since there are only a limited number of cost function values, one of ordinary skill in the art would have been motivated to calculate each one of them and select one value that is the best for the application at hand which in this case would have been the smallest value, as would have been obvious to one of ordinary skill in the art.

Regarding claims 6 and 7 (and similarly claims 15 and 16), Official Notice is taken that both dynamic programming and tabulation are well known optimization techniques prior to the effective filing date of the claimed invention and one of ordinary skill in the art would have been motivated to try either to obtain the predictable result of finding the optimal solution.

Regarding claim 18, Hogasten further discloses: 
a display;
[Fig. 1 (ref. 150) and paragraph 24 (“… The system 100 comprises….a display component 150”)]

a logic subsystem;
a storage subsystem comprising instructions executable by the logic subsystem 
to
receive, from an imaging device, a plurality of images each comprising a plurality 
of lines of pixels;
for each image of the plurality of images, for each line of pixels of the plurality of lines of pixels,
based at least on one or more pixel values of one or more pixels in the line of pixels, and via dynamic programming, determine a line bias correction for the line;
apply the line bias correction to each pixel in the line to thereby produce a bias-corrected image, the line bias correction comprising an offset applied to each pixel value in the line of pixels;
[Per the analyses of claims 10 (recites the same limitations except for dynamic programming) and 15 (recites dynamic programming)]

output a respective bias-corrected image for each image of the plurality of images
[Fig. 1 (ref. 150), 2C (ref. 219) and paragraphs 24 (“… The system 100 comprises….a display component 150”), 69 (“…produce, e.g., a corrected or cleaned output video signal 219”); claim 22 (“…displaying the infrared output image data via a display component”)]

Regarding claim 19, Hogasten further discloses:
wherein the respective bias-corrected images are output to a display in real-time
[Fig. 1 and paragraph 70 (“… the column and row noise filter algorithms, as set forth in one or more embodiments, may operate on real-time scene data”)]

Regarding claim 20, it is similarly analyzed and rejected as per the analyses of claims 18 (base claim) and claim 17 (recites the same limitation).

Conclusion and Contact Information

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bai et al. (US 2012/0189191)
Tajbakhsh et al. (US 2016/0373618)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451. The examiner can normally be reached M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUBIN HUNG/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        August 26, 2022